             Case 2:21-cv-00745-JMG Document 5 Filed 03/08/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CHRISTOPHER TISDALE,                             :
     Plaintiff,                                  :
                                                 :
        v.                                       :            Civil No. 2:21-cv-00745-JMG
                                                 :
C.O. GAMBILL, et al.,                            :
      Defendants.                                :


                                                ORDER

        AND NOW, this 8th day of March, 2021, pro se litigant Christopher Tisdale having

submitted a letter Complaint (ECF No. 1) to the Court without either paying the fees to

commence a civil action or filing a motion to proceed in forma pauperis, IT IS HEREBY

ORDERED that:

1.      If Mr. Tisdale wishes to proceed with this action he must, within thirty (30) days of the

date of this Order, either (1) pay $402 (the $350 filing fee and $52 administrative fee) to the

Clerk of Court, or (2) file a motion to proceed in forma pauperis with a certified copy of his

prisoner account statement (or institutional equivalent) showing all deposits, withdrawals, and a

current balance, from any correctional facility in which he was confined for the six-month period

from August 16, 2020 to February 16, 2021, reflecting account activity from that time period. 1

2.      The Clerk of Court shall mail Mr. Tisdale a blank copy of this Court’s current standard

prisoner in forma pauperis form bearing the above civil action number. Mr. Tisdale may use this



1
   The account statement Mr. Tisdale previously submitted does not reflect the entire six-month period. If
Mr. Tisdale is ultimately granted leave to proceed in forma pauperis, he will be obligated to pay the $350
filing fee in installments pursuant to 28 U.S.C. § 1915(b), even if his case is dismissed. He will not be
entitled to the return of any payments made toward the fee.
          Case 2:21-cv-00745-JMG Document 5 Filed 03/08/21 Page 2 of 3




form to seek leave to proceed in forma pauperis if he cannot afford to pay the fees to commence

this case. This form is also available on the Court’s website at

https://www.paed.uscourts.gov/documents/forms/ifpsfrm.pdf.

3.     The letter Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915A

and Federal Rule of Civil Procedure 8.

4.     If Mr. Tisdale seeks to proceed by way of a civil rights complaint in this Court, he must,

within thirty (30) days of the date of this Order, file an amended complaint. Any amended

complaint must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint. Additionally, the amended complaint

shall state the basis for Mr. Tisdale’s claims against each defendant. The amended complaint

shall be a complete document that does not rely on the initial letter Complaint or other papers

filed in this case to state a claim. When drafting his amended complaint, Mr. Tisdale should be

mindful of the Court’s reasons for dismissing his initial letter Complaint as explained in this

Order and the accompanying Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

5.     The Clerk of Court shall also mail Mr. Tisdale a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number, which

he may use to file an amended complaint that complies with Federal Rules of Civil Procedure 8

and 10 by clearly setting out the names of the parties in the caption. This form is also available

on the Court’s website at https://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.




                                                 2
            Case 2:21-cv-00745-JMG Document 5 Filed 03/08/21 Page 3 of 3




6.        If Mr. Tisdale fails to comply with this Order, his case may be dismissed without further

notice.



                                               BY THE COURT:




                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




                                                  3
